       Case 1:20-cv-03351-PAE-SN Document 15 Filed 12/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THOMAS B. CURY, JR.,

                                       Plaintiff,                     20 Civ. 3351 (PAE)
                       -v-
                                                                            ORDER
 KATHLEEN R. BRADSHAW, ESQ., a/k/a
 KATHLEEN BRADSHAW,


                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       Plaintiff Thomas B. Cury, Jr. (“Cury”) brought this action on April 29, 2020, by the filing

of the Complaint. Dkt. 1. On June 1, 2020, Cury filed a waiver of service executed by defendant

Kathleen R. Bradshaw (“Bradshaw”), dated May 27, 2020. Dkt. 6. As a result, Bradshaw’s

answer was due by July 27, 2020. Id.; see Fed. R. Civ. P. 4(d)(3).

       On October 19, 2020, Cury obtained a clerk’s certificate of default against Bradshaw.

Dkt. 11. On October 22, Cury moved for a default judgment. Dkt. 12. On October 27, 2020, the

Court issued an order to show cause. Dkt. 13. In that order, the Court observed that Cury’s

motion papers were in good order and notified the parties that, in light of the COVID-19 public-

health emergency, it intended to resolve Cury’s motion on the papers. Id. The Court also

directed Bradshaw to file any opposition to Cury’s motion through the Court’s electronic filing

system by November 12, 2020, at 2:30 p.m., and directed Cury to serve the order on Bradshaw

and file a proof of service by October 30, 2020. Id.
       Case 1:20-cv-03351-PAE-SN Document 15 Filed 12/14/20 Page 2 of 2




       On October 28, 2020, Cury filed an affidavit of service of the Court’s October 27, 2020

order on Bradshaw. Dkt. 14. Bradshaw has failed to appear or in any manner object to Cury’s

motion.

       The Court has reviewed Cury’s motion for default judgment, Dkt. 12, the accompanying

declaration of Costantino Fragale, Esq., Dkt. 12-1, and the supporting exhibits, pursuant to

Federal Rule of Civil Procedure 55(b). Because Bradshaw has waived service, has not answered

the complaint and the time for answering the complaint has expired, and has failed to contest

entry of a default judgment by the appointed date and time, the Court enters a default judgment

as to liability for Cury against Bradshaw.

       The Court, by separate order, will commission an inquest into damages. The Court

respectfully directs the Clerk of the Court to terminate the motion pending at docket 12.


SO ORDERED.

                                                            PaJA.�
                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge


Dated: December 14, 2020
       New York, New York
